DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first deduction unit”, “second deduction unit”, “presentation unit” in claim 1; “selection unit” in claim 4; “first obtaining unit”, “second obtaining unit” in claim 6; “third obtaining unit” in claim 7; “third deduction unit” in claim 9; “fourth deduction unit” in claim 11; “fourth deduction unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to [0095] in the specification: “The present invention can also be realized by processing in which a program that realizes one or more functions of the above-described exemplary embodiments is supplied to a system or an apparatus via a network or a storage medium, and one or more processors in a computer of the system or the apparatus reads out and executes the program. The present invention can also be realized by a circuit (for example, an application specific integrated circuit (an application specific integrated circuit (ASIC))) that realizes one or more functions.” A processor or circuit serves as the corresponding structure to the above units.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 16 of U.S. Patent No. 11,238,588. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader than (or equivalent to, in the case of the “presentation unit” and corresponding “presentation control unit”) the claims of the conflicting patent, as follows:
Current application
Conflicting patent
1. An information processing apparatus comprising: 












a first deduction unit configured to deduce a diagnosis name derived from a medical image on a basis of an image feature amount corresponding to a value indicating a feature of the medical image; 


a second deduction unit configured to deduce an image finding representing the feature of the medical image on a basis of the image feature amount; and 




a presentation unit configured to present the image finding deduced by the second deduction unit affected by an image feature amount common to the image feature amount that has affected the deduction of the diagnosis name by the first deduction unit and the diagnosis name to a user.
1. A medical diagnosis support apparatus comprising: one or more memories, and one or more processors in communication with the one or more memories, wherein the one or more memories and the one or more processors operate to implement: 

an image feature value acquisition unit configured to acquire, from a medical image, image features feature values, wherein the imaqe feature values are numerical values indicating features of a region included in the medical image; 

an inference unit configured to infer a diagnostic name derived from the medical image using the image feature values indicating the features of the region included in the medical image as an input of the inference; 


an acquisition unit configured to acquire information on findings, representing the features of the region included in the medical image by a language as candidates of reference information, which are converted from the image feature values used by the inference unit as the input of the inference; and 

a presentation control unit configured to present the information on the findings acquired by the acquisition unit as a reason for the inference performed by the inference unit.
4. The information processing apparatus according to Claim 2, further comprising: a selection unit configured to select the image finding deduced by the second deduction unit affected by the image feature amount common to the image feature amount that has affected the deduction of the diagnosis name by the first deduction unit, wherein the presentation unit presents the image finding selected by the selection unit.
2. The medical diagnosis support apparatus according to claim 1, wherein the one or more memories and the one or more processors operate to further implement a selection unit configured to select information to be presented by the presentation control unit as the reason for the inference from among the candidates of reference information used by the inference unit as input of the inference.
19. An information processing method comprising: 






deducing a diagnosis name derived from a medical image on a basis of an image feature amount corresponding to a value indicating a feature of the medical image; -5-Amendment for Application No.: Attorney Docket: 10188305WOUS01 

deducing an image finding representing a feature of the medical image on a basis of the image feature amount; and 



presenting the image finding deduced in the deducing the image finding which is affected by an image feature amount common to the image feature amount that has affected the deduction of the diagnosis name in the deducing the diagnosis name and the diagnosis name to a user.
16. An information processing method of diagnosis support, the method comprising: -5-Application No.: 16/093,535 Attorney Docket: 10170686WOUS01 

acquiring, from a medical image, image feature values, wherein the image feature values are numerical values indicating features of a region included in the medical image; 

inferring a diagnostic name derived from the medical image based on the image feature values indicating the features of the region included in the medical image; 

acquiring information on findings, representing the features of the region included in the medical image by a language as candidates of reference information, by converting the image feature values; and 

presenting the acquired information on the findings as a reason for the inference.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Guyon et al. (U.S. Pub. No. 2012/0008838), hereinafter “Guyon”.
Regarding claim 1, Guyon teaches:
An information processing apparatus (See the Abstract.) comprising: 
a first deduction unit configured to deduce a diagnosis name derived from a medical image on a basis of an image feature amount corresponding to a value indicating a feature of the medical image (See the overall classifier 506 in Fig. 14, output of “Diagnosis: Melanoma” in Fig. 12, and [0156]: “The results of the classification of each of classifiers 504A-504D are combined to create the ensemble by overall classifier 506, generating a single result which is output for further processing. The overall classifier 506 may be a trained learning machine, such as a second support vector machine, or may simply be a weighted combination of the results of the individual classifiers 504A-D.” Further see the diagnosis name derivation in [0033]-[0034]: “In another embodiment, a second level, overall or stacking classifier that has been trained to generate a single “diagnosis” based on inputs consisting of the outputs of the different feature classifiers, i.e., ABCD, receives the result from each classifier and generates a score.”); 
a second deduction unit configured to deduce an image finding representing the feature of the medical image on a basis of the image feature amount (See the set of classifiers A-D in Fig. 14 and [0156]: “The image analysis server 410 receives the downloaded image and performs the pre-processing steps 502A-502D needed to extract the ABCD features. Each extracted feature is separately processed using a trained base classifier 504A-504D, respectively, that has been optimized for classification of the corresponding ABCD feature, to generate an output that identifies whether the characteristics of the features extracted from the image correspond to a diagnosis of melanoma.”); and 
a presentation unit configured to present the image finding deduced by the second deduction unit affected by an image feature amount common to the image feature amount that has affected the deduction of the diagnosis name by the first deduction unit and the diagnosis name to a user (See Fig. 12 and [0156]: “The output of classifier 506 will typically be post-processed by the web server in step 508 to generate a result that is meaningful to the user. In the preferred embodiment, the result that is provided to the sender/user is a risk score or probability, along with graphics and information that can assist in interpretation of the score.”).

Regarding claim 2, Guyon teaches:
The information processing apparatus according to Claim 1, wherein the second deduction unit respectively deduces a plurality of image findings representing features of the medical image on a basis of the image feature amount (See the set of classifiers A-D in Fig. 14 and [0156].), and wherein the presentation unit presents the image finding deduced by the second deduction unit affected by the image feature amount common to the image feature amount that has affected the deduction of the diagnosis name by the first deduction unit among the plurality of image findings (See Fig. 12, presentation of image findings A-C and [0156]: “The output of classifier 506 will typically be post-processed by the web server in step 508 to generate a result that is meaningful to the user. In the preferred embodiment, the result that is provided to the sender/user is a risk score or probability, along with graphics and information that can assist in interpretation of the score.”).

Regarding claim 3, Guyon teaches:
The information processing apparatus according to Claim 1, wherein the image feature amount that has affected the deduction of the diagnosis name is an image feature amount that has affected the deduction by the first deduction unit at a predetermined degree or above (See [0178]: “The bottom of the exemplary display window includes a statement describing the basis for the assessment and provides a recommendation that the user consult a physician if any of the features is symptomatic of melanoma with more than 50% confidence.”).

Regarding claim 4, Guyon teaches:
The information processing apparatus according to Claim 2, further comprising: a selection unit configured to select the image finding deduced by the second deduction unit affected by the image feature amount common to the image feature amount that has affected the deduction of the diagnosis name by the first deduction unit (See [0180]-[0194] describing feature selection, especially [0194]: “The three types of image features (A, B, C) are selected in the top ranking features. For the geometric features, the A (asymmetry) features appears to be more important than the B (border) features. For the color features, the color of the “island” appears to be a determining factor by way of its intensity relative to the surrounding area, its “redness”, and its hue, which represents the color direction globally.”), wherein the presentation unit presents the image finding selected by the selection unit (See Fig. 12, display of bar graphs A-C.).

Regarding claim 5, Guyon teaches:
The information processing apparatus according to Claim 4, wherein the second deduction unit includes a plurality of deduction units configured to deduce the image finding for each type of the image findings (See the set of classifiers A-D in Fig. 14 and [0156].), wherein the selection unit selects at least one of the deduction units among the plurality of deduction units (See [0180]-[0194] describing feature selection, especially [0194].), and wherein the presentation unit presents information of the image finding deduced by the selected deduction unit (See Fig. 12 and [0156].).

Regarding claim 6, Guyon teaches:
The information processing apparatus according to Claim 1, further comprising: a first obtaining unit configured to obtain a first influence degree corresponding to a degree of influence at which the image feature amount affects the deduction result by the first deduction unit; and a second obtaining unit configured to obtain a second influence degree corresponding to a degree of influence at which the image feature amount affects the deduction result by the second deduction unit, wherein the presentation unit presents the image finding on a basis of the first influence degree and the second influence degree (See in Fig. 12 the confidence score for each of A-C, serving as the first influence degree at which the image feature amount affects the second deduction unit, and the overall confidence for melanoma serving as the second influence degree at which the image feature amount affects the first deduction unit.).

Regarding claim 9, Guyon teaches:
The information processing apparatus according to Claim 1, further comprising: a third deduction unit (See Fig. 14, image analysis server 410.) configured to deduce the diagnosis name from the medical image and including the first deduction unit (See the overall classifier 506 in Fig. 14.).

Regarding claim 10, Guyon teaches:
The information processing apparatus according to Claim 9, wherein the image feature amount is a value obtained from a predetermined stage included in a deduction process in the third deduction unit, and wherein the first deduction unit performs the deduction in the deduction process in and after the predetermined stage in the third deduction unit (See the feature extraction stages 502A-D in Fig. 14.).

Regarding claim 11, Guyon teaches:
The information processing apparatus according to Claim 1, further comprising: a fourth deduction unit (See Fig. 14, image analysis server 410.) configured to deduce the image finding from the medical image and including the second deduction unit (See the set of classifiers A-D in Fig. 14).

Regarding claim 12, Guyon teaches:
The information processing apparatus according to Claim 10, further comprising: a fourth deduction unit configured to deduce the image finding from the medical image while the deduction process up to at least the predetermined stage is common with the third deduction unit (See Fig. 14, image analysis server 410. The third deduction unit from claims 9-10 and the fourth deduction unit are considered the same unit.), wherein the second deduction unit performs the deduction in the deduction process in and after the predetermined stage in the fourth deduction unit (See classifiers A-C output after the feature extraction stages (predetermined stage(s)) in the server 410 in Fig. 14.).

Regarding claim 14, Guyon teaches:
The information processing apparatus according to Claim 1, wherein the image feature amount is a pixel value of an area having a predetermined size higher than or equal to 1 in the medical image (See [0141]-[0149], features including “color_R” and “color_island_R” based on an area defined by outer and inner contours of lesions.).

Regarding claim 15, Guyon teaches:
The information processing apparatus according to Claim 1, wherein the presentation unit presents the image finding and the diagnosis name to the user by displaying the image finding and the diagnosis name on a display unit (See Fig. 12.).

Regarding claim 16, Guyon teaches:
The information processing apparatus according to Claim 1, wherein the presentation unit presents the image finding as reference information with respect to the diagnosis name (See Fig. 12, bar graphs A-C along with the diagnosis of melanoma.).

Guyon teaches claim 19 for the reasons given in the treatment of claim 1. Guyon further teaches:
An information processing method (See the Abstract.) comprising:

Guyon teaches claim 21 for the reasons given in the treatment of claim 1. Guyon further teaches:
A non-transitory computer readable medium having stored thereon a program for causing, when executed by a computer, the computer to execute the information processing method according to Claim 19 (See the Abstract.).


Allowable Subject Matter
Claims 7, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest 
in claim 7: “a third obtaining unit configured to obtain a matching degree corresponding to a degree of matching between the image feature amount that has affected the deduction result by the first deduction unit and the image feature amount that has affected the deduction result by the second deduction unit on a basis of the first influence degree and the second influence degree, wherein the presentation unit presents the image finding on a basis of the obtained matching degree that is obtained on a basis of the first influence degree and the second influence degree.” 
Guyon discloses the use of image features A-C (used by the “second deduction unit”) and an overall/ensemble analysis of those features (by the “first deduction unit”) in Fig. 12. However, this interpretation and mapping of Guyon falls apart with the limitations of claim 7. Claim 8 is dependent on claim 7 and is also indicated as having allowable subject matter.
in claim 13: “the fourth deduction unit is obtained by performing transfer learning on a basis of the third deduction unit.”
The interpretation of Guyon, where the third deduction unit and the fourth deduction unit are considered the same unit, falls apart with this limitation.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661